  Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.1 Filed 01/21/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JOHN HONEYCUTT, individually,
 and on behalf of others similarly
 situated,                                      Case No.

              Plaintiff,                        Hon.
 vs.

 WORLDPAC, INC., a Michigan
 Corporation and NATIONAL
 DELIVERY SOLUTIONS, LLC,
 A Missouri Corporation,

              Defendant.


                         COLLECTIVE ACTION
                     COMPLAINT WITH JURY DEMAND

       Plaintiff, John Honeycutt, individually and on behalf of all others similarly

situated, by and through his attorneys, hereby brings this Collective Action

Complaint against Defendants, Worldpac, Inc. and National Delivery Solutions,

LLC, and makes the following allegations.

                                 INTRODUCTION

       1.     This is a collective action brought pursuant to 29 U.S.C. § 216(b) by

Plaintiff, John Honeycutt, individually and on behalf of all similarly situated persons

employed by Defendants, Worldpac, Inc., National Delivery Solutions, LLC

(hereinafter referred to as “Worldpac,” “NDS,” or “Defendants”), arising from

Defendants’ willful violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.
                                          1
  Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.2 Filed 01/21/21 Page 2 of 16




§ 201, et seq.

      2.     Defendant Worldpac is a Michigan Corporation that employs delivery

drivers (“Drivers”) in Michigan, and pays them on a day-rate basis, to delivery

packages, specifically, automotive parts.

      3.     Defendant NDS is Missouri Corporation that employs delivery drivers

(“Drivers”) in Michigan, and pays them on a day-rate basis, to deliver packages.

      4.     Although Defendants classify Drivers as independent contractors, the

economic reality of the relationship is that the Drivers were Defendants’ employees.

      5.         Plaintiff and similarly situated employees worked as Drivers for

Defendants out of distribution centers within the past three (3) years. Specifically,

Plaintiffs worked out of Defendants’ Southfield, Michigan distribution center.

      6.         As Drivers, Plaintiff and all other similarly situated employees were

victims of Defendants’ common policy of failing to pay Drivers for overtime hours,

as required under the FLSA. See 29 U.S.C. § 207(a)(1) (“[N]o employer shall

employ any of his employees … for a workweek longer than forty hours unless such

employee receives compensation for his employment in excess of the hours above

specified at a rate not less than one and one-half times the regular rate at which he

is employed.”).

      7.     Plaintiff brings this collective action pursuant to 29 U.S.C. § 216(b) on

behalf of himself and all other similarly situated day-rate and piece-rate Drivers

employed by Defendants during the applicable time period, and seeks declaratory
                                            2
  Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.3 Filed 01/21/21 Page 3 of 16




relief and unpaid wages and overtime, liquidated damages, fees and costs, and any

other remedies to which he may be entitled.

                          JURISDICTION AND VENUE

      8.     This Court has subject-matter jurisdiction over Plaintiff’s FLSA claim

pursuant to 28 U.S.C. § 1331 because Plaintiff’s claim raises a federal question

under 29 U.S.C. § 201, et seq.

      9.     Additionally, this Court has jurisdiction over Plaintiff’s FLSA claim

pursuant to 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be

maintained against any employer . . . in any Federal or State court of competent

jurisdiction.”

      10.    This Court has personal jurisdiction over Defendant Worldpac because

at all relevant times it has done business within the State of Michigan. Furthermore,

at all relevant times, Defendant Worldpac employed Drivers in the State of

Michigan.

      11.    This Court has personal jurisdiction over Defendant NDS because at all

relevant times it has done business within the State of Michigan. Furthermore, at

all relevant times, Defendant NDS employed Drivers in the State of Michigan.

      12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

Defendants reside in this district, employ Drivers in this District, and a substantial

portion of the events that give rise to the Plaintiff’s claims occurred in this District.



                                           3
     Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.4 Filed 01/21/21 Page 4 of 16




                                        PARTIES

         13.   Plaintiff John Honeycutt is domiciled Michigan, within the Eastern

District of Michigan, Southern Division.

         14.   Defendant has employed Plaintiff as a Driver since approximately

February 4, 2019 to present.

         15.   Plaintiff signed a consent form to join this lawsuit, which will be filed

with the Court.

         16.   Defendant Worldpac “imports original equipment and automotive

replacement parts directly from the most respected manufactures in the industry.” 1

Defendant refers to itself as “North America’s leading importer and distributor of

OEM replacement parts for import and domestic cars and light trucks.” Id.

         17.   Defendant NDS is a package delivery corporation, which delivers

packages in Michigan and other states. Companies, such as Worldpac, utilizes NDS

to deliver their products.

         18.   According to Defendant’s website, Defendant “offer[s] several

different types of delivery services including dedicated routing, scheduled

deliveries, dock-high, and more.” 2

         19.   “With over 100 combined years of hands-on experience in automotive



1
    See, http://www.worldpac.com/ (last visited 1/21/21).
2
    See, https://nationaldeliverysolutions.com/ (last visited 1/21/21).

                                            4
    Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.5 Filed 01/21/21 Page 5 of 16




aftermarket and dedicated courier logistics management, National Delivery

Solutions has an in-depth knowledge of the special needs associated with all types

of corporate transportation requirements.” 3

         20.   Worldpac is incorporated in Michigan with a registered office address

at 40600 Ann Arbor Rd. E., Ste. 201, Plymouth, MI 48170.

         21.   NDS is incorporated in Missouri with a registered office address at 630

Emerson Rd., St. Louis, Missouri 63141.

                            GENERAL ALLEGATIONS

         22.   The FLSA applies in this case on an enterprise basis.

         23.   Both Defendants’ annual sales exceed $500,000.

         24.   At all relevant times Defendants had more than two employees engaged

in interstate commerce.

         25.   Defendants’ Drivers engage in interstate commerce and therefore they

are also covered by the FLSA on an individual basis.

         26.   Defendants have employed Plaintiff John Honeycutt as a full-time

Driver out of its distribution center in Southfield, Michigan within the last three

years.

         27.   Defendants employed Plaintiff from approximately January 30, 2019

to November 3, 2020.



3
    See, https://nationaldeliverysolutions.com/about-nds/ (last visited 1/21/21).
                                            5
  Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.6 Filed 01/21/21 Page 6 of 16




      28.    Defendants also employed Drivers out of other distribution centers

across the country.

      29.    Regardless of the distribution center, Defendants paid each Driver on a

day-rate or piece-rate basis and classified them as exempt from overtime.

      30.    Regardless of how many hours Plaintiff and other similarly situated

Drivers worked, Defendants paid them on a flat day-rate or piece-rate.          For

Plaintiff, his most recent day rate was $155.00 per day. Whether paid on a day-rate

or piece-rate, Defendants did not pay any of its Drivers overtime.

      31.    At all relevant times, Defendants (unlawfully) classified Plaintiff and

other similarly situated Drivers as exempt from overtime (because they were deemed

independent contractors), when, in fact, they were non-exempt employees and

entitled to overtime.

      32.    Plaintiff and other similarly situated Drivers are non-exempted by

Section 13(b)(1) of the FLSA.

      33.    The Highway Technical Corrections Act (“HTCA”) of 2007 states that

the overtime protections of the FLSA “shall apply to a covered employee

notwithstanding section 13(b)(1) of that Act (29 U.S.C. 213(b)(1)).” HIGHWAY

TECHNICAL CORRECTIONS ACT OF 2007, 154 Cong Rec S 3106, 3134.

      34.    The HTCA defines “covered employee” as an individual “whose work,

in whole or in part,” “performs duties on motor vehicles weighing 10,000 pounds or

less.” HIGHWAY TECHNICAL CORRECTIONS ACT OF 2007, 154 Cong Rec
                                         6
  Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.7 Filed 01/21/21 Page 7 of 16




S 3106, 3135.

      35.    Consequently, Plaintiff and other similarly situated Drivers are covered

employees under the overtime provisions of Section 7(a) of the FLSA, and they are

entitled to be paid at a rate not less than one and one-half times their regular rates of

pay for all hours worked in excess of 40 hours in a work week.

      36.    Throughout his time of employment with Defendants, Plaintiff

frequently worked over 40 hours in a single work week. However, Plaintiff was

not paid at the rate of one-and-a-half times his regular rate for every hour in excess

of 40 in a week period as provided by law.

      37.    Plaintiff estimates he worked between fifty (50) to sixty (60) hours per

week, but was never paid overtime premiums.

      38.    Plaintiff seeks to recover half-time unpaid overtime wages accumulated

since his first day of employment, liquidated damages, attorney’s fees and costs, and

any other relief he and those similarly situated are entitled to by law.

      39.    The additional persons who may become plaintiffs in this action are

employees, and/or former employees of Defendant, who are and who were subject

to the unlawful payroll practices and procedures, as well as the misclassification

scheme of Defendant, who were not paid time-and-one-half of their regular rate of

pay for all overtime hours worked in excess of forty.

      Defendant Misclassified Drivers as Independent Contractors

40.   As briefly summarized in subparagraphs (a) – (f) below, the economic
                                           7
    Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.8 Filed 01/21/21 Page 8 of 16




realities demonstrate that Plaintiffs and other field technicians were employees of

Defendants, and not independent contractors 4:

       a.    Defendants closely monitored, directed, and controlled the day-to-day
             work of Plaintiff and other Drivers;

       b.    Defendant WorldPac and NDS retained the ability to hire, fire, and
             otherwise discipline Plaintiff and other Drivers;

       c.    By virtue of the fact that Plaintiffs worked on NDS deliveries only, and
             delivered only WorldPac automotive parts, Defendant controlled their
             opportunity for profit or loss;

       d.    Plaintiff and other Drivers did not exercise managerial duties in
             performing their job duties;

       e.    The worked performed by Plaintiff and other Drivers did not require
             specialized or advanced skills, nor did it require a specialized degree;

       f.    Plaintiff and other Drivers typically worked full-time and exclusively
             for Defendants, performing deliveries for Defendants’ customers while
             wearing Defendants’ uniforms and driving delivery vans that bear
             Defendants’ logo;

       g.    The services rendered by Plaintiff and other Drivers are an integral part
             of Defendant NDS’s business because Defendant is in the business of
             delivering packages to individuals and businesses; and

       h.    The services rendered by Plaintiff and other Drivers are an integral part

4
  The U.S. Department of Labor (DOL) is aware of the problem of misclassification
of workers as independent contractors and has addressed the matter on its website.
Specifically, the DOL has stated “[m]isclassified employees often are denied access
to critical benefits and protections they are entitled to by law, such as minimum
wage, overtime compensation, family and medical leave, unemployment insurance,
and safe workplaces. Employee misclassification generates substantial losses to
the federal governments and state governments in the form of lower tax revenues,
as well as to state unemployment insurance and workers’ compensation funds.”
See, https://www.dol.gov/agencies/whd/flsa/misclassification (last visited January
7, 2021).
                                          8
  Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.9 Filed 01/21/21 Page 9 of 16




            of Defendant WorldPac’s business because Defendant is in the business
            of importing automotive equipment.

      41.   Defendants’ Drivers regularly work over 40 hours per week.

      42.   At the onset of their employment, all Drivers are required to sign a

“Record or Receipt of Contractor Handbook” that requires the Driver to verify they

“have read and understood the policies outlined in the National Delivery Solutions

Handbook and agree to be bound by the company’s rules and regulations.”

      43.   Defendant NDS’s Management Team also requires Drivers to sign an

acknowledgement that Defendant “may contract you to do jobs for other companies,

but you still work under the name of National Delivery Solutions.”

      44.   Defendant NDS prohibits Drivers from using their cell phones while in

the warehouse loading packages into their vans.

      45.   Although Defendant NDS permitted Drivers to decline delivery routes,

Defendant threatened them that declining work would result in future work being

withheld from them.

      46.   Similarly, Defendant WorldPac retained the ability to discipline and

terminate Drivers. In fact, the order to terminate Plaintiff came from “Pete,” a

managerial employee for WorldPac.

      47.   Plaintiff and other Drivers reported on a daily basis directly to Christine

Nicholls, who was a WorldPac employee.

      48.   Ms. Nicholls provided Plaintiff and other Drivers with the routes for

                                         9
 Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.10 Filed 01/21/21 Page 10 of 16




each day and the order in which to deliver the package.

       49.    Worldpac and Nicholls also directed the schedule of the Drivers. For

example, Plaintiff was subject to discipline if he was not at the Southfield

distribution center loading packages each workday by 7:30AM. Plaintiff generally

worked at least five (5) days a week. In the last several months of his employment,

Defendant Worldpac practically doubled Plaintiff’s routes, but did not increase his

pay.

       50.    The contract offered by NDS was the same for each company it did

business with and was essentially a standardized independent contractor agreement

for all of its drivers across the country.

                       JOINT EMPLOYER ALLEGATIONS

       51.    At all relevant times, Defendants were jointly Plaintiffs’ “employer”

and Defendants directly benefited from the work performed by Plaintiffs and the

other hourly employees. Defendants also jointly benefited, albeit illegally, from

retaining gratuities/tips from the mandatory tip pool Plaintiffs and other similarly

situated employees were required to participate in.

       52.    At all relevant times, Defendants controlled Plaintiffs’ and other

similarly situated hourly employees’ schedule, duties, assignments, and employment

conditions.

       53.    Defendants implemented the same compensation policies and practices

for Plaintiffs at all of their locations.
                                             10
 Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.11 Filed 01/21/21 Page 11 of 16




      54.    Defendants were “joint employers” of Plaintiffs as defined by the

FLSA, 29 U.S.C. § 203(d) and 29 C.F.R. 791.2(a).

                   COLLECTIVE ACTION ALLEGATIONS

      55.    Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA

on his own behalf and on behalf of:

             All current and former day-rate or piece-rate paid Drivers
             who worked for Worldpac, Inc. or National Delivery
             Solutions, LLC., and were not paid overtime, in the United
             States at any time from three years prior to the date the
             Court grants conditional certification through a date
             specified by the Court.

(hereinafter referred to as the “Collective”). Plaintiff reserves the right to amend

this definition as necessary.

      56.    Excluded from the proposed Collective are Defendants’ executives,

administrative, and professional employees, including computer professionals and

outside sales persons.

      57.    With respect to the claims set forth in this action, a collective action

under the FLSA is appropriate because the employees described above are “similarly

situated” to Plaintiff under 29 U.S.C. § 216(b). The class of employees on behalf

of whom Plaintiff brings this collective action are similarly situated because: (a) they

have been or are employed in the same or similar positions; (b) they were or are

subject to the same or similar unlawful practices, policy, or plan; and (c) their claims

are based upon the same factual and legal theories.

                                          11
 Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.12 Filed 01/21/21 Page 12 of 16




      58.     The employment relationships between Defendants and every

Collective member are essentially the same and differ only by name, location, and

rate of pay. The key issues do not vary substantially among the Collective members.

      59.     The key legal issues are also the same for every Collective member.

These common legal and factual questions, include, but are not limited to, the

following:

      a.      Whether Defendants properly classified Plaintiff and the similarly
              situated Drivers as independent contractors;

      b.      Whether Defendants properly classified Plaintiff and the similarly
              situated Drivers as exempt from overtime; and

      c.      Whether Plaintiff and the similarly situated Drivers worked overtime
              hours (as defined by the FLSA) to which they are entitled to overtime
              premiums for.

      60.     Plaintiff estimates the Collective, including both current and former

employees over the relevant period, will include several hundred members. The

precise number of Collective members should be readily available from a review of

Defendants’ personnel and payroll records.

                                        COUNT I:
                        (29 U.S.C. § 216(b) Collective Action)
             VIOLATION OF THE FAIR LABOR STANDARDS ACT,
             29 U.S.C. § 201, et seq. -- FAILURE TO PAY OVERTIME

      61.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

      62.     At all times relevant to this action, Defendants were an employer under

29 U.S.C. § 203(d) of the FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.

                                          12
 Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.13 Filed 01/21/21 Page 13 of 16




      63.    Defendants are engaged in interstate commerce, or in the production of

goods for commerce, as defined by the FLSA.

      64.    At all times relevant to this action, Plaintiff and other Collective

members were “employees” of Defendants within the meaning of 29 U.S.C. §

203(e)(1) of the FLSA.

      65.    Plaintiff and other Collective members either (1) engaged in commerce;

or (2) engaged in the production of goods for commerce; or (3) were employed in an

enterprise engaged in commerce or in the production of goods for commerce.

      66.    Defendants have had, and continues to have, an annual gross business

volume in excess of $500,000.

      67.    At all times relevant to this action, Defendants “suffered or permitted”

Plaintiff and other Collective members to work and thus “employed” them within the

meaning of 29 U.S.C. § 203(g) of the FLSA.

      68.    At all times relevant to this action, Defendants misclassified Plaintiff

and other Collective member as independent contractors.

      69.    At all times relevant to this action, Defendants compensated Plaintiff

and the other Collective members on a flat day-rate or piece-rate basis, regardless of

the number of hours they actually spent working.

      70.    Defendants failed to pay Plaintiff and the other Collective members

overtime premiums, as required by the Section 7 of the FLSA, 29 U.S.C. § 207(a)(1).

      71.    In workweeks where Plaintiff and other Collective members worked 40
                                         13
 Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.14 Filed 01/21/21 Page 14 of 16




hours or more, hours should have been paid by Defendants at the federally mandated

rate of 150% of each employee’s regularly hourly wage, 29 U.S.C. § 207(a)(1), but

was not.

      72.    Defendants’ violations of the FLSA were knowing and willful.

Defendants knew or could have easily determined whether Plaintiff and the

Members of the Collective were exempt from overtime, and could have easily

determined the number of overtime hours worked, but did not.

      73.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation

of the Act, an employee is entitled to his or her unpaid wages (and unpaid overtime

if applicable) plus an additional equal amount in liquidated damages (double

damages), plus costs and reasonable attorneys’ fees.

                             RELIEF REQUESTED

      WHEREFORE, Plaintiff, John Honeycutt, requests an entry of an Order for

the following relief:

             a.     Certifying this case as a collective action in accordance with 29
                    U.S.C. § 216(b) with respect to the FLSA claims set forth herein
                    (Count I);

             b.     Ordering Defendants to disclose in computer format, or in print
                    if no computer readable format is available, the names and
                    addresses of all Collective members, and permitting Plaintiff to
                    send notice of this action to all those similarly situated
                    individuals, including the publishing of notice in a manner that
                    is reasonably calculated to apprise the collective members of
                    their rights by law to join and participate in this lawsuit;

             c.     Designating Plaintiff as the representative of the FLSA
                                         14
 Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.15 Filed 01/21/21 Page 15 of 16




                   Collective and undersigned counsel as Counsel for the same;

             d.    Declaring Defendants willfully violated the FLSA and the
                   Department of Labor’s attendant regulations as cited herein;

             e.    Granting judgment in favor of Plaintiff and against Defendants
                   and awarding Plaintiff and the Collective, the full amount of
                   damages and liquidated damages available by law;

             f.    Awarding reasonable attorneys’ fees and costs incurred by
                   Plaintiff in filing this action as provided by statute;

             g.    Awarding pre- and post-judgment interest to Plaintiff on these
                   damages; and

             h.    Awarding such other and further relief as this Court deems
                   appropriate.

                                 JURY DEMAND

      Plaintiff, John Honeycutt, individually and on behalf of all others similarly

situated, by and through his attorneys, hereby demands a trial by jury pursuant to

Rule 38 of the Federal Rules of Civil Procedure and the court rules and statutes made

and provided with respect to the above entitled cause.


Dated: January 21, 2021

                                By:    /s/ Charles R. Ash, IV
                                       Charles R. Ash, IV (P73877)
                                       SOMMERS SCHWARTZ, P.C.
                                       One Towne Square, 17th Floor
                                       Southfield, MI 48076
                                       248-355-0300
                                       crash@sommerspc.com




                                         15
Case 2:21-cv-10148-MAG-CI ECF No. 1, PageID.16 Filed 01/21/21 Page 16 of 16




                                  Dave Greco (P53523)
                                  Greg Jones (P75318)
                                  GASIOREK MORGAN
                                  30500 Northwestern Highway,
                                  Suite 425
                                  Farmington Hills, MI 48334
                                  dgreco@gmgmklaw.com
                                  gjones@gmgmklaw.com

                                  Attorneys for Plaintiffs




                                    16
